      Case 5:19-cv-05421-SVK Document 45 Filed 08/07/20 Page 1 of 2



 1   SEYFARTH SHAW LLP
     Eric Lloyd (SBN 254390)
 2   elloyd@seyfarth.com
     Robin E. Devaux (SBN 233444)
 3   rdevaux@seyfarth.com
     Timothy M. Hoppe (SBN 310999)
 4   thoppe@seyfarth.com
     560 Mission Street, 31st Floor
 5   San Francisco, California 94105
     Telephone:    (415) 397-2823
 6   Facsimile:    (415) 397-8549

 7   Attorneys for Defendant
     EXCELLIGENCE LEARNING CORPORATION
 8

 9
                                UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN JOSE DIVISION
12

13

14
     JAHAN THISSEL,                                Case No. 19-cv-05421-SVK
15
                       Plaintiff,                  [PROPOSED] ORDER GRANTING
16                                                 DEFENDANT’S STIPULATED
            v.                                     MOTION TO SEAL PORTIONS OF
17                                                 PLAINTIFF’S SECOND AMENDED
     EXCELLIGENCE LEARNING CORP., a
18   Corporation doing business in the State of    Before Hon. Susan van Keulen
     California; and DOES 1 through 50,
19   inclusive,
20                     Defendants
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO SEAL PORTIONS OF PLAINTIFF’S
                   SECOND AMENDED COMPLAINT / CASE NO. 19-CV-05421-SVK
       Case 5:19-cv-05421-SVK Document 45 Filed 08/07/20 Page 2 of 2



 1
              On August 5, 2020, Defendants Excelligence Learning Corporation (“Excelligence”)
 2
     filed its Stipulated Motion to Seal Portions of Plaintiff’s Second Amended Complaint. Having
 3
     read and considered the papers and the arguments of the parties, the Court orders as follows:
 4
              Defendants’ Stipulated Motion to Seal is GRANTED. The following designated portions
 5
     of the following document are hereby ordered sealed from public view:
 6

 7                    Document                            Portion Requested to Be Sealed

 8     Plaintiff’s Second Amended Complaint Page 5 line 3 from “of” to “. It”
                     (Dkt. No. 43)
 9                                          Page 5 line 11 from “from” to “while”
                                                 Page 5 line 15 from “at” to “and”
10
                                                 Page 5 line 20 from “of” to the end of the line
11
                                                 Page 9 line 3 from “to” to “despite”
12                                               Page 9 line 8 from “of” to end of the line
13           Exhibit C to Plaintiff’s Second     Redacted entirely
14               Amended Complaint

15
              IT IS SO ORDERED.
16

17   DATED: August 7, 2020                                       _____________________________
                                                                 Honorable Susan van Keulen
18                                                               United States Magistrate Judge
     65111030v.1
19

20

21

22

23

24

25

26

27

28
                                                    1
        [PROPOSED] ORDER GRANTING DEFENDANT’S STIPULATED MOTION TO SEAL PORTIONS OF
               PLAINTIFF’S SECOND AMENDED COMPLAINT / CASE NO. 19-CV-05421-SVK
